Case: 13-30306      Document: 00512526574         Page: 1    Date Filed: 02/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 13-30306                                 FILED
                                  Summary Calendar                        February 7, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
RODGER WILL GRANGER, SR.,

                                                 Plaintiff-Appellant

v.

TANGIPAHOA PARISH                JAIL,     Medical     Staff;    MALINDA          BALADO;
DEBRALEE POPULIS,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-2276


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Rodger Will Granger, Sr., Louisiana prisoner # 406449, appeals the
district court’s dismissal on summary judgment of his 42 U.S.C. § 1983
complaint in which he alleged that his constitutional rights were violated by
the defendants’ deliberate indifference to his serious medical needs during his




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30306     Document: 00512526574     Page: 2   Date Filed: 02/07/2014


                                  No. 13-30306

pretrial detention at the Tangipahoa Parish Jail (TPJ). He also moves for the
appointment of counsel and for the production of documents.
      In his appellate brief, Granger challenges several facts, asserting that he
did not have medications with him when he was admitted to the TPJ, that his
mother did not bring him medication, and that he was never treated outside
the TPJ. He also asserts that the defendants administered medications to him
without performing proper tests. He does not argue, however, as he did in the
district court, that he was denied specific requests for medical treatment nor
does he brief that issue. Accordingly, he has abandoned that claim. See Yohey
v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      Granger has not alleged or set forth any facts to show that the
defendants were deliberately indifferent to his medical needs. The record
reflects that he was examined, treated, and administered medication on a
regular basis during his detention at the TPJ. His unsubstantiated assertions
to the contrary do not create a genuine dispute as to a material fact regarding
whether the defendants were deliberately indifferent to his medical needs. See
Hare v. City of Corinth, Miss., 74 F.3d 633, 639 (5th Cir. 1996) (en banc);
Farmer v. Brennan, 511 U.S. 825, 837 (1994).          The fact that he may be
disappointed with the treatment he received or that he received unsuccessful
treatment is insufficient to establish a constitutional violation. See Hare, 74
F.3d at 643; Mace v. City of Palestine, 333 F.3d 621, 626 (5th Cir. 2003).
      We do not consider Granger’s claims, which he raises for the first time,
that he suffered a “mild stroke” when someone else’s medications were
administered to him and that a nurse gave him the wrong medication “in
retaliation for his rejection of her sexual advances.” See Leverette v. Louisville
Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).




                                        2
    Case: 13-30306   Document: 00512526574   Page: 3   Date Filed: 02/07/2014


                              No. 13-30306

     Accordingly, the district court’s judgment is AFFIRMED.       Granger’s
motions for the appointment of counsel and the production of documents are
DENIED.




                                    3